Name: Commission Regulation (EEC) No 1177/81 of 30 April 1981 laying down transitional measures in respect of intervention buying-in of beef in Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 5 . 81 Official Journal of the European Communities No L 120/81 COMMISSION REGULATION (EEC) No 1177/81 of 30 April 1981 laying down transitional measures in respect of intervention buying-in of beef in Greece Regulation (EEC) No 805/68 to be fixed ; whereas the derogation laid down in Commission Regulation (EEC) No 808/81 (2 ) should therefore be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73(1 ) thereof, Whereas Council Regulation (EEC) No 805/68 (*), as last amended by the Act of Accession of Greece, provides that the prices for beef bought-in by interven ­ tion agencies are to be fixed by adjusting the interven ­ tion price by a coefficient calculated on the basis of data recorded on the representative markets of the Member States over a certain period ; Whereas Greece acceded to the Community on 1 January 1981 ; whereas the period for recording prices for beef on its representative markets is too short to enable the coefficients provided for in Article 6 of HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 6(1 ) and (2) of Regulation (EEC) No 805/68 , the coefficients and buying-in prices provided for in those paragraphs shall not be fixed for Greece until 14 June 1981 . Article 2 This Regulation shall enter into force on 4 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 April 1981 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 148 , 28 . 6 . 1968 , p . 24. (2 ) OJ No L 84, 31 . 3 . 1981 , p . 10 .